Exhibit 10.16

Sunoco Partners LLC

Independent Director Compensation Summary Sheet

for 2008

Directors who are employees of Sunoco Partners LLC or its affiliates receive no
additional compensation for service on the general partner’s board of directors
or any committees of the board. The table below summarizes the 2008 compensation
program for independent directors of Sunoco Partners LLC

2008 INDEPENDENT DIRECTOR COMPENSATION SUMMARY

 

Component

  

Amount

($)

  

Medium of Payment

  

Timing of Payment

Annual Retainer

   21,000 per year    Restricted Units    $5,250 credited quarterly1    21,000
per year    Cash    $5,250 paid quarterly

Board Meeting Fee

   1,500 per meeting    Cash    Paid quarterly

Committee Meeting Fee

   1,000 per meeting    Cash    Paid quarterly

Compensation Committee Chair Retainer

   3,500 per year    Cash    $ 875 paid quarterly

Audit/Conflicts Committee Chair Retainer

   8,000 per year    Cash    $2,000 paid quarterly

Note to table:

 

(1) The fair market value of each quarterly payment of Restricted Units is
calculated as of the payment date. The portion of the annual retainer paid in
the form of Restricted Units is required to be deferred, and is credited to each
independent director’s account in the Sunoco Partners LLC Directors’ Deferred
Compensation Plan.

In addition to the foregoing, each independent director is reimbursed for
out-of-pocket expenses in connection with attending meetings of the board of
directors or committees.